Exhibit 10.17
INDEMNIFICATION AGREEMENT
     THIS AGREEMENT (“Agreement”), which provides for indemnification, expense
advancement and other rights under the terms and conditions set forth, is made
and entered into as of the 25th day of February, 2009 between Cardiovascular
Systems, Inc., a Delaware corporation (the “Company”), and
                                         (“Indemnitee”).
RECITALS
          WHEREAS, Indemnitee is serving as a director and/or officer of the
Company, and as such is performing a valuable service for the Company; and
          WHEREAS, competent and experienced persons are becoming increasingly
reluctant to serve publicly-held corporations as directors and/or officers or in
other fiduciary capacities at the request of their companies unless they are
provided with adequate protection through liability insurance and adequate
company indemnification against risks of claims and actions against them arising
out of their service to the corporation; and
          WHEREAS, the Board of Directors has determined that the ability to
attract and retain qualified persons to serve as directors and/or officers is in
the best interests of the Company and its stockholders, and that the Company
should act to assure such persons that there will be adequate certainty of
protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the Company; and
          WHEREAS, Section 145 of the General Corporation Law of Delaware
permits the Company to indemnify and advance expenses to its officers and
directors and to indemnify and advance expenses to persons who serve at the
request of the Company as directors, officers, employees, or agents of other
corporations or enterprises; and
          WHEREAS, the Company has adopted provisions in its Bylaws addressing
indemnification and advancement of expenses to its officers and directors, and
providing that the Company may enter into indemnification agreements which
specify the rights and obligations of the Company and such persons with respect
to indemnification, advancement of expenses and related matters; and
          WHEREAS, the Company desires to have Indemnitee continue to serve in
an Official Capacity (as defined below), and Indemnitee desires to continue so
to serve the Company, provided, and on the express condition, that Indemnitee is
furnished with the indemnity and other rights set forth in this Agreement;

 



--------------------------------------------------------------------------------



 



AGREEMENT
          Now, therefore, in consideration of Indemnitee’s continued service to
the Company in Indemnitee’s Official Capacity, the parties hereto agree as
follows:
     1. Definitions. For purposes of this Agreement:
     (a) “Change of Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 5.01 of Current Report on Form 8-K (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934 (the “Act”), whether or not the Company is then subject to
such reporting requirement; provided, however, that, without limitation, such a
Change of Control shall be deemed to have occurred if after the Effective Date
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage; (ii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
of the surviving corporation or parent corporation (in the case of a merger in
which the Company becomes a wholly-owned subsidiary of another entity)
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (including
for this purpose any new director whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.
     (b) “Official Capacity” means Indemnitee’s corporate status as an officer
and/or director and any other fiduciary capacity in which Indemnitee serves the
Company, its subsidiaries and affiliates, and any other entity which Indemnitee
serves in such capacity at the request of the Company’s CEO, its Board of
Directors or any committee of its Board of Directors. “Official Capacity” also
refers to all actions which Indemnitee takes or does not take while serving in
such capacity.
     (c) “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification or
advancement of expenses is sought by Indemnitee.
     (d) “Effective Date” means the date first above written.
     (e) “Expenses” shall include all direct and indirect costs including, but
not limited to, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily

2



--------------------------------------------------------------------------------



 



incurred in connection with investigating, prosecuting, defending (or preparing
to investigate, prosecute or defend) a Proceeding, or being or preparing to be a
witness in a Proceeding.
     (f) “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
     (g) “Proceeding” includes any actual or threatened inquiry, investigation,
action, suit, arbitration, or any other such actual or threatened action or
occurrence, whether civil, criminal, administrative or investigative, whether or
not initiated prior to the Effective Date, except a proceeding initiated by an
Indemnitee pursuant to Section 8 of this Agreement to enforce his or her rights
under this Agreement.
     2. Service by Indemnitee. Indemnitee will serve and/or continue to serve in
Indemnitee’s Official Capacity faithfully and to the best of Indemnitee’s
ability so long as Indemnitee has or holds such Official Capacity. Indemnitee
may at any time and for any reason resign from Indemnitee’s Official Capacity
(subject to any other contractual obligation or any obligation imposed by
operation of law).
     3. Indemnification.
     (a) General. Except as otherwise provided in this Agreement, the Company
shall indemnify Indemnitee to the fullest extent permitted by the Delaware
General Corporation Law as such law may from time to time be amended. Indemnitee
shall be entitled to the indemnification provided in this Section if, by reason
of his or her Official Capacity, Indemnitee is a party or is threatened to be
made a party to any Proceeding or by reason of anything done or not done by
Indemnitee in his or her Official Capacity. The Company shall indemnify
Indemnitee against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee in any Proceeding, and Expenses
actually and reasonably incurred by Indemnitee in connection with such
Proceeding, if Indemnitee is determined to have met the standard of conduct set
forth in Section 7(a).
     (b) Exceptions. Indemnitee shall receive no indemnification hereunder:
(i) to the extent such indemnification is expressly prohibited by Delaware law
or the public policies of Delaware, the United States of America or agencies of
any governmental authority in any jurisdiction governing the matter in question;
(ii) to the extent payment is actually made to Indemnitee for the amount to
which Indemnitee would otherwise have been entitled under this Agreement
pursuant to an insurance policy, or another indemnity agreement or arrangement
from the Company or other person or entity;

3



--------------------------------------------------------------------------------



 



(iii) in connection with any Proceeding, or part thereof (including claims and
permissive counterclaims) initiated by Indemnitee, except a judicial proceeding
pursuant to Section 8 to enforce rights under this Agreement, unless the
Proceeding (or part thereof) was authorized by the Board of Directors of the
Company;
(iv) with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee if Indemnitee failed to act in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company;
(v) with respect to any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Delaware Court of Chancery, or the court in which such action or suit was
brought, shall determine upon application that, despite an adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such Expenses as such court shall deem proper.
     4. Advancement of Expenses.
     (a) General. Except as otherwise provided in this Agreement, the Company
shall advance Expenses to Indemnitee to the fullest extent permitted by the
Delaware General Corporation Law as such law may from time to time be amended.
Indemnitee shall be entitled to the advancement provided in this Section if, by
reason of his or her Official Capacity, Indemnitee is a party or is threatened
to be made a party to any Proceeding or by reason of anything done or not done
by Indemnitee in his or her Official Capacity. The Company shall advance to
Indemnitee Expenses actually and reasonably incurred by Indemnitee in connection
with such Proceeding. Notwithstanding the foregoing, unless otherwise determined
pursuant to Section 5, the Company will not advance or continue to advance
Expenses to any person (except by reason of the fact that such person is or was
a director of the Company in which event this sentence will not apply) in any
proceeding if a determination is reasonably and promptly made (i) by the Board
of Directors by a majority vote of Disinterested Directors, even though less
than a quorum (ii) if there are no Disinterested Directors or the Disinterested
Directors so direct, by Independent Counsel in a written opinion or (iii) by a
majority vote of a committee of Disinterested Directors designated by a majority
vote of Disinterested Directors, that the facts known to the decision-making
party at the time such determination is made demonstrate that such person acted
in bad faith or in a manner that such person did not believe to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
proceeding, that such person had reasonable cause to believe his conduct was
unlawful.
     (b) Undertaking In Connection With Request For Advancement. As a condition
precedent to the Company’s advancement of Expenses to Indemnitee, Indemnitee
shall provide the Company with (a) a written affirmation by such person of his
or her good faith belief that he or she has met the standard of conduct
necessary for indemnification under §145 of the Delaware General Corporation
Laws, and (b) an undertaking, in substantially the form attached as Exhibit 1,
by or on behalf of Indemnitee to reimburse such amount if it is finally
determined, after all

4



--------------------------------------------------------------------------------



 



appeals by a court of competent jurisdiction that Indemnitee is not entitled to
be indemnified against such Expenses by the Company as provided by this
Agreement or otherwise. Indemnitee’s undertaking to reimburse any such amounts
is not required to be secured.
     (c) Exceptions. The Company shall not be obligated to advance Expenses to
Indemnitee with respect to claims initiated or brought voluntarily by such
Indemnitee and not by way of defense, except (i) as set forth in Section 8(e);
(ii) in specific cases if the Company’s Board of Directors has approved the
initiation or bringing of such a claim; or (iii) as otherwise required under
Section 145 of the DGCL.
     5. Indemnification for Expenses of Successful Party.
     Notwithstanding the limitations of any other provisions of this Agreement,
to the extent that Indemnitee is successful on the merits or otherwise in
defense of any Proceeding, or in defense of any claim, issue or matter therein,
including, without limitation, the dismissal of any action without prejudice, or
if it is ultimately determined that Indemnitee is otherwise entitled to be
indemnified against Expenses, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred in connection therewith. If Indemnitee
is partially successful on the merits or otherwise in defense of any Proceeding,
such indemnification shall be apportioned appropriately to reflect the degree of
success.
     6. Indemnification for Expenses Incurred in Serving as a Witness.
Notwithstanding any other provisions of this Agreement, Indemnitee shall be
entitled to indemnification and advancement against all Expenses reasonably
incurred for serving as a witness by reason of Indemnitee’s Official Capacity in
any Proceeding with respect to which Indemnitee is not a party.
     7. Determination of Entitlement to Indemnification.
     (a) Standard of Conduct. Except as provided in Section 5 above, Indemnitee
shall be entitled to indemnification pursuant to this Agreement only upon a
determination that Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.
     (b) Manner of Determining Eligibility. Upon written request of the
Indemnitee for indemnification, the entitlement of Indemnitee to such requested
indemnification shall be determined by:
(i) the Board of Directors of the Company by a majority vote of Disinterested
Directors (defined above), whether or not such majority constitutes a quorum; or
(ii) a committee of Disinterested Directors designated by majority vote of such
Disinterested Directors, whether or not such majority constitutes a quorum; or
(iii) Independent Counsel (defined above) in a written opinion to the board of
directors, or designated committee of the Board, with a copy to Indemnitee,
which Independent Counsel shall be selected by majority vote of the Company’s

5



--------------------------------------------------------------------------------



 



directors at a meeting at which a quorum is present, or a majority vote of the
Disinterested Directors, or Committee of Disinterested Directors; or
(iv) the Company’s stockholders, by a majority vote of those in attendance at a
meeting at which a quorum is present; or
(v) in the event that a Change of Control has occurred, by Independent Counsel
(selected by Indemnitee) in a written opinion to the Board of Directors of the
Company, a copy of which shall be delivered to the Indemnitee.
     (d) Change of Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of the Indemnitee to indemnification under this
Agreement or any other agreements, Company Bylaw, provision in the Certificate
of Incorporation or any other document now or hereafter in effect relating to
such indemnification, the Company shall seek legal advice only from Independent
Counsel selected by Indemnitee. The Company agrees to pay the reasonable fees of
the Independent Counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.
     (e) Payment of Costs of Determining Eligibility. The Company shall pay all
costs associated with its determination of Indemnitee’s eligibility for
indemnification.
     (f) Presumptions and Effect of Certain Proceedings. The Secretary of the
Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination requested in Section 7(b), and
the Company shall thereafter promptly make such determination or initiate the
appropriate process for making such determination. The termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.
     8. Remedies of Indemnitee.
     (a) In the event that (i) a determination is made pursuant to Section 7 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 4 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 7(b) or (c) of this Agreement within sixty (60) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5 or 6 of this Agreement within
fifteen (15) business days after

6



--------------------------------------------------------------------------------



 



receipt by the Company of written request therefor, or (v) payment of
indemnification pursuant to Section 3 of this Agreement is not made within
fifteen (15) business days after a determination has been made that Indemnitee
is entitled to indemnification, Indemnitee shall be entitled to seek an
adjudication by the United States District Court, District of Minnesota, or the
Ramsey County District Court in St. Paul, Minnesota, of Indemnitee’s right to
such indemnification or advancement of Expenses. The Company shall not oppose
Indemnitee’s right to seek any such adjudication.
     (b) In the event that a determination shall have been made pursuant to
Section 7 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 8 shall be conducted
in all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 8, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Section 7 of this Agreement adverse
to Indemnitee for any purpose. If Indemnitee commences a judicial proceeding
pursuant to this Section 8, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 4 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).
     (c) Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. If a determination
shall have been made pursuant to Section 7 of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
any judicial proceeding commenced pursuant to this Section 8, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
     (d) The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
     (e) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all expenses (including reasonable attorneys’
fees) and, if requested by an Indemnitee who has provided the affirmation and
undertaking required by Section 4(b), shall (within ten (10) days after the
Company’s receipt of such written request) advance to Indemnitee, to the fullest
extent permitted by applicable law, such expenses (including reasonable
attorneys’ fees) that are incurred by Indemnitee in connection with any judicial
proceeding brought by Indemnitee (i) to enforce Indemnitee’s rights under, or to
recover

7



--------------------------------------------------------------------------------



 



damages for breach of, this Agreement or any other indemnification agreement or
provision of the Certificate of Incorporation, or the Company’s Bylaws now or
hereafter in effect; or (ii) for recovery or advances under any insurance policy
maintained by any person for the benefit of Indemnitee, to the full extent
Indemnitee ultimately is determined to be entitled to such indemnification,
advance or insurance recovery, as the case may be.
     (f) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
     9. Continuation of Obligation of Company. All agreements and obligations of
the Company contained in this Agreement shall continue during the period of
Indemnitee’s Official Capacity and shall continue thereafter with respect to any
Proceedings based on or arising out of Indemnitee’s Official Capacity. This
Agreement shall be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law) and shall inure to the benefit of
Indemnitee’s heirs, personal representatives and estate.
     10. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of any Proceeding, Indemnitee will notify the Company in writing of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:
     (a) Except as otherwise provided in Section 10(b), to the extent that it
may wish, the Company may, separately or jointly with any other indemnifying
party, assume the defense of the Proceeding. After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably determined that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of the Proceeding, and such determination is supported by
an opinion of qualified legal counsel addressed to the Company, or (iii) the
Company shall not within sixty (60) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.
     (b) The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company, or as to which Indemnitee
shall have made the determination provided for in subparagraph (a)(ii) above.
     (c) Regardless of whether the Company has assumed the defense of a
Proceeding, the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s written consent, and the Company shall not settle any Proceeding
in any manner that would impose any penalty or

8



--------------------------------------------------------------------------------



 



limitation on, or require any payment from, Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
its consent to any proposed settlement.
     (d) Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify or advance Expenses to Indemnitee
as to Expenses incurred prior to Indemnitee’s notification of Company.
     11. Separability; Prior Indemnification Agreements.
     If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent provided for
in this Agreement.
     12. Non-exclusivity.
     The rights conferred by this Agreement shall not be exclusive of any other
right which Indemnitee may have or hereafter acquire under any applicable
statute, provision of the Company’s Certificate of Incorporation, its Bylaws,
any agreement, any vote of stockholders or disinterested directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office. The indemnification provided under this
Agreement shall continue as to indemnitee for any action such Indemnitee took or
did not take while serving in an Official Capacity even though the Indemnitee
may have ceased to serve in such Official Capacity.
     13. Non-attribution of Actions of Any Indemnitee to Any Other Indemnitee.
For purposes of determining whether Indemnitee is entitled to indemnification or
advancement of Expenses by the Company under this Agreement or otherwise, the
actions or inactions of any other indemnitee or group of indemnitees shall not
be attributed to Indemnitee.
     14. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.
     15. Other Provisions.
     (a) This Agreement shall be interpreted and enforced in accordance with the
laws of Delaware.

9



--------------------------------------------------------------------------------



 



     (b) This Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.
     (c) This Agreement shall not be deemed an employment contract between the
Company and Indemnitee, and the Company shall not be obligated to continue
Indemnitee in Indemnitee’s Official Capacity by reason of this Agreement.
     (d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.
     (e) No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
     (f) The Company agrees to stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertions to the contrary.
     (g) Indemnitee’s rights under this Agreement shall extend to Indemnitee’s
spouse, members of Indemnitee’s immediate family, and Indemnitee’s
representative(s), guardian(s), conservator(s), estate, executor(s),
administrator(s), and trustee(s), (all of whom are referred to as “Related
Parties”), as the case may be, to the extent a Related Party or a Related
Party’s property is subject to a Proceeding by reason of Indemnitee’s Official
Capacity.
     (h) Notwithstanding anything to the contrary set forth in Section 3(b)(ii)
above, the Company hereby acknowledges that Indemnitee may have certain rights
to indemnification, advancement of expenses and/or insurance provided by an
investment fund with which Indemnitee may be affiliated and certain of its
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees
that (i) it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee are secondary), (ii) it shall be required to advance the
full amount of Expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Company’s Certificate of Incorporation or Bylaws (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Fund Indemnitors, and (iii) it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof. The Company further agrees that no advancement
or payment by the Fund Indemnitors on behalf of Indemnitee with respect to any

10



--------------------------------------------------------------------------------



 



claim for which Indemnitee has sought indemnification or advancement of Expenses
from the Company shall affect the foregoing and the Fund Indemnitors shall have
a right of contribution and/or be subrogated to the extent of such
indemnification, advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of this Section 15(h).
[Remainder of page intentionally left blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

            CARDIOVASCULAR SYSTEMS, INC.
      By:           Name:   David L. Martin        Title:   President and Chief
Executive Officer                  Indemnitee         

12



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES
     I,                                                             , agree to
reimburse Cardiovascular Systems, Inc., a Delaware corporation (the “Company”),
for all expenses paid to me by the Company for my defense in any civil or
criminal action, suit, or Proceeding (as defined in my Indemnification Agreement
with the Company), in the event, and to the extent that it shall ultimately be
determined that I am not entitled to be indemnified by the Company for such
expenses.

                  Signature

      Typed Name

      Office

 

